Exhibit 77(d) Policies With Respect To Security Investments As of April 7, 2008, each Portfolio changed into a fund-of-funds structure. Rather than holding individual securities, each Portfolio now only holds shares of underlying mutual funds.The charts below show each Portfolio’s investment practices prior to conversion to a fund-of-funds structure: ING VP Strategic Allocation Growth Portfolio (70.) Did the Registrant/Series engage in the following investment practices? Answer "Y" (Yes) or "N" (No) to the following: Investment Practice Permitted by Investment Policies? If permitted by investment policies, engaged in during the reporting period? (A) Repurchase Agreements* Y Y (B) Options on Equities* Y N (C) Options on Debt Securities* Y N (D) Options on Stock Indices* Y N (E) Interest Rate Futures* Y Y (F) Stock Index Futures* Y Y (G) Options on Futures* Y N (H) Options on Stock Index Futures* Y N (I) Other Commodity Futures* N N (J) Restricted Securities Y N (K) Other Investment Companies Y Y (L) Securities of Foreign Issuers Y Y (M) Currency Exchange Transactions Y Y (N) Securities Lending Y Y (O) Borrowing of Money N N (P)Purchase/Sales by Certain Exempted Affiliated Persons Y N (Q) Margin Purchases N N (R) Short Sales N N ING VP Strategic Allocation Moderate Portfolio (70.) Did the Registrant/Series engage in the following investment practices? Answer "Y" (Yes) or "N" (No) to the following: Investment Practice Permitted by Investment Policies? If permitted by investment policies, engaged in during the reporting period? (A) Repurchase Agreements* Y Y (B) Options on Equities* Y N (C) Options on Debt Securities* Y N (D) Options on Stock Indices* Y N (E) Interest Rate Futures* Y Y (F) Stock Index Futures* Y Y (G) Options on Futures* Y Y (H) Options on Stock Index Futures* Y N (I) Other Commodity Futures* N N (J) Restricted Securities Y Y (K) Other Investment Companies Y Y (L) Securities of Foreign Issuers Y Y (M) Currency Exchange Transactions Y Y (N) Securities Lending Y Y (O) Borrowing of Money N N (P)Purchase/Sales by Certain Exempted Affiliated Persons Y N (Q) Margin Purchases N N (R) Short Sales N N ING VP Strategic Allocation Conservative Portfolio (70.) Did the Registrant/Series engage in the following investment practices? Answer "Y" (Yes) or "N" (No) to the following: Investment Practice Permitted by Investment Policies? If permitted by investment policies, engaged in during the reporting period? (A) Repurchase Agreements* Y Y (B) Options on Equities* Y N (C) Options on Debt Securities* Y Y (D) Options on Stock Indices* Y N (E) Interest Rate Futures* Y Y (F) Stock Index Futures* Y Y (G) Options on Futures* Y N (H) Options on Stock Index Futures* Y N (I) Other Commodity Futures* N N (J) Restricted Securities Y Y (K) Other Investment Companies Y Y (L) Securities of Foreign Issuers Y Y (M) Currency Exchange Transactions Y Y (N) Securities Lending Y Y (O) Borrowing of Money N N (P)Purchase/Sales by Certain Exempted Affiliated Persons Y N (Q) Margin Purchases N N (R) Short Sales N N
